DETAILED ACTION

Claims 1-20 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Doughty et al. (U.S. 2014/0244401 A1, hereinafter “Doughty”) in view of Cooper (U.S. 2014/0006158 A1, hereinafter “Cooper”).

 	As to claims 1 and 11, Doughty discloses a computing system for tracking a user across multiple website domains over a computerized network, the system comprising: one or more hardware computer processors; and one or more storage devices configured to store software instructions executable by the one or more hardware computer processors to cause the computing system (para.[0034]; Figure 1, server 104) to: 
 	send a first first-party user identifier to a collector in response to a user accessing a first website (para. [0042]-[0043]; discloses the server receiving the first user profile associated with the first device) ; 
	redirect the user to a centralized domain (para.[0040]; discloses server redirecting to the  sponsor database the first user profile);
 	 send a second first-party user identifier associated with the user and the centralized domain to the collector (para.[0041]; discloses sending a second user profile associated with a second user device with a user to the sponsor database); 
 	correlate the first first-party user identifier with the second first-party user identifier to determine that the user is associated with both the first first-party user identifier and the second first-party user identifier (para. [0044]; discloses “server 104 stores and further links 1st user profile 301 and 2nd user profile 302 together under a universal profile to conveniently identify the user in the future.”); and 
 	display a webpage of the centralized domain or a landing page in response to the correlation (para. [0054]; discloses displaying to the user a sponsored content based on the sponsor database and profiles of the user).  
 	However, Doughty does not disclose generate a first user prompt in response to the user accessing the first website; receive a first input from the user in response to the first user prompt.
 	In an analogous art, Cooper discloses a system to                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         generate a first user prompt in response to the user accessing the first website (Figure 6 and para. [0147]; discloses users arriving at the subscription network and website, receive an opt-in interface  );
     receive a first input from the user in response to the first user prompt (para. [00149]; discloses “ Upon clicking on this button and submission of a completed form, Jane 6060 would be "opted-in" to the Anytown Network. “);
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doughty by incorporating a user interface to opt-in to tracking of user activity as taught by Cooper in order to allow user to have the ability the manage their own privacy settings relating to their personal data.

 	As to claim 2, Doughty-Cooper discloses the computing system of claim 1, wherein the first first-party user identifier comprises at least one of: 
information about a web browser used by the user; 25Attorney Docket No.: HYV-004_PAT a user identity for the user associated with the first website (para. [0044]; discloses the user having a profile that is connected to mobile login information and application login information); an IP address of a computerized device used by the user; a user-agent of the web browser of the user; a webpage visited by the user; a query parameter in a URL visited by the user; a domain visited by the user; and a code that is unique to at least one of the user and a current web browsing session of the user.  

 	As to claim 3, Doughty-Cooper discloses the computing system of claim 1, wherein the user prompt comprises at least one of: an authentication link that prompts the user to log into a user account on the first website; a request for the user to accept one or more cookies; a pop-up modal, tab, or window that prompts the user to join a newsletter or mailing list; a pop-up modal, tab, or window that prompts the user to join a community on the first web site (Cooper, Figure 6); a link that prompts the user to complete a common action on the first website; and a pop-up modal, tab, or window that offers the user a promotional offer or other discount code in response to the user providing the first input.  

 	As to claim 4, Doughty-Cooper discloses the computing system of claim 1, wherein the first user input comprises at least one of: an affirmative input or action by the user to accept one or more cookies; an affirmative input or action by the user to join a newsletter or a mailing list; an affirmative input or action by the user to join a community (Cooper, para. [00149]; discloses “ Upon clicking on this button and submission of a completed form, Jane 6060 would be "opted-in" to the Anytown Network. “); 26Attorney Docket No.: HYV-004_PAT an affirmative input or action by the user to begin a prompted process; an email address of the user; a click of "yes" in response to the first user prompt; and a closing of the pop-up window of the first user prompt.  

 	As to claim 5, Doughty-Cooper discloses the computing system of claim 4, wherein the one or more storage devices are further configured to store software instructions executable by the one or more hardware computer processors to cause the computing system to: generate a second user prompt after the user is redirected to the centralized domain; and receive a second input from the user in response to the second user prompt (Cooper, para. [0160]; discloses “ processes and/or content and/or advertising being triggered and/or generated and/or delivered to aforementioned User 1020, Jane Smith 9060, across a variety of content delivery channels and/or devices and/or methods, for example email” and provides request to search for a local business).  

 	As to claim 6, Doughty-Cooper discloses the computing system of claim 4, wherein the one or more storage devices are further configured to store software instructions executable by the one or more hardware computer processors to cause the computing system to redirect the user back to the first website (Cooper, para. [0152]; discloses “The App in the example interface 7000 could be provided by the Anytown Network SN 1240 as a mobile and/or tablet app, a desktop computer software application, a website, a mobile website and/or other devices and/or applications. In the example screen, the greeting and top-right 7020 section indicate that Jane is authenticated and/or "logged-in" to the App”).  

 	As to claim 10,  Doughty-Cooper discloses the computing system of claim 1, wherein the one or more storage devices are further configured to store software instructions executable by the one or more hardware computer processors to cause the computing system to display a different user prompt when the user next visits the first website in response to the first user input (Cooper, para.[0168]; discloses the user being able to access internet search engine to search the Anytown network instead of an opt in interface) or the prior abandonment of the first user prompt by the user .  

 	As to claim 12, Doughty-Cooper discloses the method of claim 11, wherein the first first-party user identifier comprises at least one of: information about a web browser used by the user; a user identity for the user associated with the first website (Doughty, para. [0044]; discloses the user having a profile that is connected to mobile login information and application login information); an IP address of the user; a user-agent of the web browser of the user; a webpage visited by the user; a query parameter in a URL visited by the user; a domain visited by the user; and a code that is unique to at least one of the user and a current web browsing session of the user.  

 	As to claim 13, Doughty-Cooper discloses the method of claim 11, wherein the user prompt comprises at least one of: an authentication link that prompts the user to log into a user account on the first website; a request for the user to accept one or more cookies; a pop-up modal, tab, or window that prompts the user to join a newsletter or mailing list (Cooper, Figure 6); a pop-up modal, tab, or window that prompts the user to join a community on the first web site; 29Attorney Docket No.: HYV-004_PAT a link that prompts the user to complete a common action on the first; and a pop-up modal, tab, or window that offers the user a promotional offer or other discount code in response to the user providing the first input.  

 	As to claim 14, Doughty-Cooper discloses the method of claim 11, wherein the first user input comprises at least one of: an affirmative input or action by the user to accept one or more cookies; an affirmative input or action by the user to join a newsletter or a mailing list; an affirmative input or action by the user to join a community (Cooper, para. [00149]; discloses “ Upon clicking on this button and submission of a completed form, Jane 6060 would be "opted-in" to the Anytown Network. “); an affirmative input or action by the user to begin a prompted process an email address of the user; a click of "yes" in response to the first user prompt; and a closing of the pop-up window of the first user prompt.  

 	As to claim 15, Doughty-Cooper discloses the method of claim 14, further comprising: generating a second user prompt after the user is redirected to the centralized domain; and receiving a second input from the user in response to the second user prompt (Cooper, para. [0160]; discloses “ processes and/or content and/or advertising being triggered and/or generated and/or delivered to aforementioned User 1020, Jane Smith 9060, across a variety of content delivery channels and/or devices and/or methods, for example email” and provides request to search for a local business).    

 	As to claim 16, Doughty-Cooper discloses the method of claim 14, further comprising redirecting the user back to the first website  (Cooper, para. [0152]; discloses “The App in the example interface 7000 could be provided by the Anytown Network SN 1240 as a mobile and/or tablet app, a desktop computer software application, a website, a mobile website and/or other devices and/or applications. In the example screen, the greeting and top-right 7020 section indicate that Jane is authenticated and/or "logged-in" to the App”).    

 	As to claim 20, Doughty-Cooper discloses the method of claim 11, further comprising displaying a different user prompt when the user next visits the first website in response to the first user input (Cooper, para.[0168]; discloses the user being able to access internet search engine to search the Anytown network instead of an opt in interface) or the prior abandonment of the first user prompt by the user.

Allowable Subject Matter

Claims 7- 9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Falkenburg et al. (U.S. 10,567,529 B2) discloses displaying a user interface with two or more sets of tracking-data configuration options associated with a plurality of websites, the sets including: a first tracking-data configuration option that, when selected, causes the device to block all of the plurality of websites from storing tracking data; and a second tracking-data configuration option that, when selected, causes the computing device to limit receipt by all of the plurality of websites of information associated with device. While displaying the user interface, the method includes: receiving a selection of the first tracking-data configuration option; and, in response, causing the computing device to block all of the plurality of websites from storing tracking data of at least the first type on the computing device.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457